 

 EXHIBIT 10.7.4
 Union Carbide Corporation and Subsidiaries
 

 
Fourth Amendment to Second Amended and Restated Revolving Loan Agreement




This Fourth Amendment to the Second Amended and Restated Revolving Loan
Agreement (the “Amendment”), dated as of December 31, 2007, is entered into by
and between Union Carbide Corporation, a New York corporation (the “Lender”) and
The Dow Chemical Company, a Delaware corporation (the “Borrower”) effective as
of August 1, 2010.


WHEREAS, the Lender and the Borrower are parties to the Second Amended and
Restated Revolving Loan Agreement dated as of November 1, 2005 and amended by
the First Amendment dated the 31st day of December 2007 (the “Loan Agreement”);


WHEREAS, the Lender and the Borrower wish to change a component of the Interest
Rate, as defined in the Loan Agreement and as contemplated herein;


NOW, THEREFORE, in view of the following terms and conditions and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


 
1.
To delete the current Definition 1.14 “TDCC Refinance Rate” in the Loan
Agreement and replace it with the following:

 
“TDCC Reference Rate” means the interest rate established for intercompany
financing transactions by the Corporate Treasury Department of The Dow Chemical
Company (Borrower).  This rate is set to LIBOR plus 90 basis points as of the
effective date of this Amendment, any future changes to this rate will be
effective if agreed between the Lender and the Borrower in writing.”
 
 
2.
No Other Amendment or Waiver.  Except as expressly amended by this Amendment,
the Loan Agreement remains in full force and effect in accordance with its
terms.



 
3.
Execution in Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and all of which taken together will constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document.



 
4.
Governing Law.  This Amendment and the rights and obligations of the parties to
this Amendment will be governed by and construed and interpreted in accordance
with the laws of the State of New York.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives.





 
THE DOW CHEMICAL COMPANY
 
 
By: /s/ ANDREAS UNTERSTE           
Name:    Andreas Unterste
Title:      Director of Financial Operations, Compliance
               and Technology
UNION CARBIDE CORPORATION
 
 
By: /s/ EUDIO GIL                
Name:    Eudio Gil
Title:      Chief Financial Officer, Vice President
               and Treasurer

 
 
28

--------------------------------------------------------------------------------

 
